Exhibit 10.3
ADVISORY AGREEMENT
          AGREEMENT dated as of the 3rd day of April 2006 among CITIGROUP
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF” or the “General
Partner”), SALOMON SMITH BARNEY AAA ENERGY FUND L.P. II, a New York limited
partnership (the “Partnership”) and AAA CAPITAL MANAGEMENT ADVISORS, LTD., a
Texas limited partnership (the “Advisor”).
W I T N E S S E T H:
          WHEREAS, CMF is the general partner of SALOMON SMITH BARNEY AAA ENERGY
FUND L.P. II, a limited partnership organized for the purpose of speculative
trading of commodity interests, including futures contracts, options and forward
contracts with the objective of achieving substantial capital appreciation
initially through an investment in AAA Master Fund LLC (the “Master Fund”); and
          WHEREAS, the Limited Partnership Agreement establishing the
Partnership (the “Limited Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
          WHEREAS, the Advisor is registered as a commodity trading advisor with
the Commodity Futures Trading Commission (“CFTC”) and is a member of the
National Futures Association (“NFA”); and
          WHEREAS, CMF is registered as a commodity pool operator with the CFTC
and is a member of the NFA; and
          WHEREAS, CMF, the Partnership and AAA Capital Management, Inc., a
Texas corporation, entered into an advisory agreement dated as of May 31, 2002
(the “Initial Advisory Agreement”), pursuant to which AAA Capital Management,
Inc. agreed to render and implement advisory services to the Partnership; and
          WHEREAS, the Advisor and AAA Capital Management, Inc. have the same
beneficial ownership; and
          WHEREAS, AAA Capital Management, Inc. wishes to transfer all of its
rights and obligations under the Initial Advisory Agreement to the Advisor, and
the Advisor wishes to assume all of such rights and obligations of AAA Capital
Management, Inc. under the Initial Advisory Agreement; and
          WHEREAS, CMF, the Partnership and the Advisor wish to enter into this
Agreement in order to set forth the terms and conditions upon which the Advisor
will (i) render and implement advisory services in connection with the conduct
by the Partnership of its commodity trading activities during the term of this
Agreement and (ii) assume the rights and obligations of AAA Capital Management,
Inc. under the Initial Advisory Agreement;
          NOW, THEREFORE, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



          1. DUTIES OF THE ADVISOR. (a) Upon the commencement of trading
operations by the Partnership and for the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it by the General Partner in commodity interests, including commodity futures
contracts, options, swaps and forward contracts. All such trading on behalf of
the Partnership shall be in accordance with the trading strategies and trading
policies set forth in the Private Placement Memorandum and Disclosure Document
dated September 30, 2005, as supplemented (the “Memorandum”), and as such
trading policies may be changed from time to time upon receipt by the Advisor of
prior written notice of such change and pursuant to the trading strategy
selected by CMF to be utilized by the Advisor in managing the Partnership’s
assets. CMF has initially selected the Advisor’s Energy Program-Futures and
Swaps (the “Program”) to manage the Partnership’s assets allocated to it. Any
open positions or other investments at the time of receipt of such notice of a
change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading. The Advisor may not
deviate from the trading policies set forth in the Memorandum without the prior
written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not result in losses.
          (b) CMF acknowledges receipt of the Advisor’s draft Disclosure
Document dated March 31, 2006, as filed with the NFA and the CFTC. All trades
made by the Advisor for the account of the Partnership, whether directly or
indirectly through the Master Fund, shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor. However, the Advisor,
with the prior written permission (by either original or fax copy) of CMF, may
direct all trades in commodity futures and options to a futures commission
merchant or independent floor broker it chooses for execution with instructions
to give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF. All give-up or similar fees
relating to the foregoing shall be paid by the Partnership after all parties
have executed the relevant give-up agreements (by either original or fax copy).
          (c) The allocation of the Partnership’s assets to the Advisor will be
made to the Program. In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the system or methodology outlined in
the Memorandum in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing. In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems material.
If the Advisor deems such change in system or methodology or in markets traded
to be material, the changed system or methodology or markets traded will not be
utilized for the Partnership without the prior written consent of CMF. In
addition, the Advisor will notify CMF of any changes to the trading system or
methodology that would require a change in the description of the trading
strategy or methods described in the

2



--------------------------------------------------------------------------------



 



Memorandum. Further, the Advisor will provide the Partnership with a current
list of all commodity interests to be traded for the Partnership’s account and
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF.
          (d) The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), partners, shareholders, directors, officers
and employees, their trading performance and general trading methods, its
customer accounts (but not the identities of or identifying information with
respect to its customers) and otherwise as are required in the reasonable
judgment of CMF to be made in any filings required by Federal or state law or
NFA rule or order. Notwithstanding Sections 1(d) and 4(d) of this Agreement, the
Advisor is not required to disclose the actual trading results of proprietary
accounts of the Advisor or its principals unless CMF reasonably determines that
such disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or state law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
Further, CMF agrees to treat as confidential any results of proprietary accounts
and/or proprietary information with respect to trading systems obtained from the
Advisor.
          (e) The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets (as defined in
Section 3(b) hereof) as it shall determine in its absolute discretion. The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets to any such trading advisors pursuant to this Section 1 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.
          (f) CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
          (g) The Advisor will not be liable for trading losses in the
Partnership’s account including losses caused by errors; provided, however, that
(i) the Advisor will be liable to the Partnership with respect to losses
incurred due to errors committed or caused by it or any of its principals or
employees in communicating improper trading instructions or orders to any broker
on behalf of the Partnership and (ii) the Advisor will be liable to the
Partnership with respect to losses incurred due to errors committed or caused by
any executing broker (other than

3



--------------------------------------------------------------------------------



 



any CMF affiliate) selected by the Advisor, (it also being understood that CMF,
with the assistance of the Advisor, will first attempt to recover such losses
from the executing broker).
          2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.
          3. COMPENSATION. (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall (i) pay the Advisor a monthly fee for
professional advisory services equal to 1/6 of 1% (2% per year) of the month-end
Net Assets of the Partnership allocated to the Advisor; and (ii) allocate to the
Advisor an annual Profit Share to its capital account in the Partnership equal
to 20% of New Trading Profits (as such term is defined in the Limited
Partnership Agreement) earned by the Advisor for the Partnership during each
calendar year in the form of Units; provided, that in the event that the Limited
Partnership Agreement is amended to provide that the Profit Share allocation
shall be made on a quarterly rather than an annual basis, this Section 3(a)(ii)
shall be deemed to be amended accordingly.
          (b) “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1)
of the Limited Partnership Agreement dated as of March 25, 2002 and without
regard to further amendments thereto, provided that in determining the Net
Assets of the Partnership on any date, no adjustment shall be made to reflect
any distributions, redemptions or Profit Share allocable as of the date of such
determination.
          (c) Monthly Advisory fees shall be paid within twenty (20) business
days following the end of the period, for which such fee is payable. In the
event of the termination of this Agreement as of any date which shall not be the
end of a fiscal year or a calendar month, as the case may be, the monthly
Advisory fee shall be prorated to the effective date of termination. If, during
any month, the Partnership does not conduct business operations or the Advisor
is unable to provide the services contemplated herein for more than two
successive business days, the monthly Advisory fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
          (d) The provisions of this Paragraph 3 shall survive the termination
of this Agreement.
          4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by
the Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts. The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or

4



--------------------------------------------------------------------------------



 



formulas which they obtain, produce or utilize in the performance of services to
CMF for the Partnership. However, the Advisor represents, warrants and agrees
that it believes the rendering of such consulting, advisory and management
services to other accounts and entities will not require any material change in
the Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
          (b) If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit. The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts. The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account and that it will not knowingly or deliberately
favor any client or account managed by it over any other client or account in
any manner, it being acknowledged, however, that different trading strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.
          (c) It is acknowledged that the Advisor and/or its officers,
employees, directors and shareholder(s) presently act, and it is agreed that
they may continue to act, as advisor for other accounts managed by them, and may
continue to receive compensation with respect to services for such accounts in
amounts which may be more or less than the amounts received from the
Partnership.
          (d) The Advisor agrees that it shall make such information available
to CMF respecting the performance of the Partnership’s account as compared to
the performance of other accounts managed by the Advisor or its principals as
shall be reasonably requested by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.
          5. TERM. (a) This Agreement shall continue in effect until June 30,
2006. CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period. At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor. At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement upon 30 days’ notice to the
Advisor if (i) the Net Asset Value per Unit shall decline as of the close of
business on any day to $400 or less; (ii) the

5



--------------------------------------------------------------------------------



 



Net Assets allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 50% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iii) limited partners
owning at least 50% of the outstanding Units shall vote to require CMF to
terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; or (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership. At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent, (ii) A. Anthony Annunziato dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor, or (iii) the Advisor’s registration as a commodity trading advisor with
the CFTC or its membership in the NFA or any other regulatory authority, is
terminated or suspended. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading prior to
dissolution.
          (b) The Advisor may terminate this Agreement by giving not less than
30 days’ notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2006; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.
          (c) Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be
without penalty or liability to any party, except for any fees due to the
Advisor pursuant to Section 3 hereof.
          6. INDEMNIFICATION. (a) (i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to
subparagraph (a)(iii) of this Paragraph 6, indemnify and hold harmless the
Advisor against any loss, liability, damage, cost, expense (including, without
limitation, attorneys’ and accountants’ fees), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by
Section 16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not

6



--------------------------------------------------------------------------------



 



act in good faith and in a manner reasonably believed to be in or not opposed to
the best interests of the Partnership.
     (i) Without limiting sub-paragraph (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subparagraph (i) above, or in defense of any
claim, issue or matter therein, CMF shall indemnify it against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
     (ii) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
     (iii) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
     (iv) As used in this Paragraph 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term “CMF” shall include the Partnership.
          (b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, cost
or expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of the
material breach of any material representation, warranty or covenant made by AAA
Capital Management, Inc. under the Initial Advisory Agreement, or (C) as a
result of any act or omission of the Advisor or AAA Capital Management, Inc.
relating to the Partnership if there has been a final judicial or regulatory
determination or, in the event of a settlement of any action or proceeding with
the prior written consent of the Advisor or AAA Capital Management, Inc., a
written opinion of an arbitrator pursuant to Paragraph 14 hereof, to the effect
that such acts or omissions violated the terms of this Agreement in any material
respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor or AAA Capital Management Inc. (except as
otherwise provided in Section 1(g)).

7



--------------------------------------------------------------------------------



 



     (ii) In the event CMF or the Partnership is made a party to any claim,
dispute or litigation or otherwise incurs any loss or expense as a result of, or
in connection with, the activities or claimed activities of the Advisor, AAA
Capital Management Inc. or their principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
          (c) In the event that a person entitled to indemnification under this
Paragraph 6 is made a party to an action, suit or proceeding alleging both
matters for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
          (d) None of the indemnifications contained in this Paragraph 6 shall
be applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
          (e) The provisions of this Paragraph 6 shall survive the termination
of this Agreement.
          7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
          (a) The Advisor represents and warrants that:
     (i) All references to the Advisor and its principals in the Memorandum are
accurate in all material respects and as to them the Memorandum does not contain
any untrue statement of a material fact or omit to state a material fact which
is necessary to make the statements therein not misleading, except that with
respect to Table B in the Memorandum, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.
     (ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum is based on all of the customer accounts
managed on a discretionary basis by the Advisor’s principals and/or the Advisor
during the period covered by such tables and required to be disclosed therein.
     (iii) The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of the
NFA, and is in compliance with such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement.

8



--------------------------------------------------------------------------------



 



     (iv) The Advisor is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.
     (v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
     (vi) This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
     (vii) At any time during the term of this Agreement that a memorandum
relating to the Units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of CMF to provide the
Partnership with such information as shall be necessary so that, as to the
Advisor and its principals, such memorandum is accurate.
     (viii) In the event that the Advisor forms another commodity pool unrelated
to CMF with substantially similar investors, whether or not the Advisor
terminates this Agreement or continues trading for the Partnership, the Advisor
shall pay to CMF all expenses incurred by CMF and the Partnership in connection
with the organization and offering of the Partnership, including but not limited
to attorneys’, accountants’ and filing fees, to the extent that CMF has not
previously been reimbursed by the Partnership.
          (ix) The Advisor agrees that it shall be responsible for any liability
of AAA Capital Management, Inc. that arises under the Initial Advisory
Agreement.
          (b) CMF represents and warrants for itself and the Partnership that:
     (i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance) does not contain any untrue statement of a material
fact or omit to state a material fact which is necessary to make the statements
therein not misleading, except that the foregoing representation does not apply
to any statement or omission concerning the Advisor in the Memorandum, made in
reliance upon, and in conformity with, information furnished to CMF by or on
behalf of the Advisor expressly for use in the Memorandum (it being understood
that the hypothetical and pro forma adjustments in Table B were not furnished by
the Advisor).
     (ii) It is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
     (iii) CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

9



--------------------------------------------------------------------------------



 



     (iv) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
     (v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
     (vi) It is registered as a commodity pool operator and is a member of the
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
     (vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
     8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
     (a) The Advisor agrees as follows:
     (i) In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable rules and regulations of the CFTC, NFA
and/or the commodity exchange on which any particular transaction is executed.
     (ii) The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves CMF. The Advisor will provide CMF with copies
of any correspondence from or to the CFTC, NFA or any commodity exchange in
connection with an investigation or audit of the Advisor’s business activities.
     (iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
     (iv) The Advisor will maintain a net worth of not less than $1,000,000
during the term of this Agreement.

10



--------------------------------------------------------------------------------



 



     (v) The Advisor will make no representations, other than those contained in
the Memorandum, to investors or prospective investors in the Partnership with
respect to the offering and sale of Units in the Partnership without the prior
written approval of CMF.
     (b) CMF agrees for itself and the Partnership that:
     (i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
     (ii) CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
     (iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money laundering regulations with respect to the Partnership and
its limited partners.
     9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
     10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.
     11. AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.
     12. NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

11



--------------------------------------------------------------------------------



 



If to CMF:
Citigroup Managed Futures LLC
731 Lexington Avenue
25th Floor
New York, New York 10022
Attention: David J. Vogel
If to the Advisor:
AAA Capital Management Inc.
1300 Post Oak Boulevard
Suite 350
Houston, Texas 77056
Attention: A. Anthony Annunziato
with a copy to:
David R. Allen, Esq.
407 East Main Street
Murfreesboro, TN 37130
     13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     14. ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the NFA
or, if the NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award.
Judgment upon any award made by the arbitrator may be entered in any court of
competent jurisdiction.
     15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of
the undersigned as of the day and year first above written.

            CITIGROUP MANAGED FUTURES LLC
      By   /s/ David J. Vogel         David J. Vogel        President and
Director     

SALOMON SMITH BARNEY AAA ENERGY FUND L.P. II
By: Citigroup Managed Futures LLC
(General Partner)

            By   /s/ David J. Vogel         David J. Vogel        President and
Director     

AAA CAPITAL MANAGEMENT ADVISORS, LTD.
By: AAA Capital Management, Inc.
     (General Partner)

            By   /s/ A. Anthony Annunziato         A. Anthony Annunziato       
President     

Acknowledged and agreed to by:
AAA CAPITAL MANAGEMENT, INC.

              By:   /s/ A. Anthony Annunziato              
 
  Name:   A. Anthony Annunziato    
 
  Title:   President    

